Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim to recover damages by reason of construction of State Highway Number 2, .between Dixon, Illinois, and the village of Grand Detour, Illinois. Previous to the construction of this road, there was a slope of the entire distance, down to the old road, but in the reconstruction of the new highway at the increased level, a depression four feet in depth was caused, which prevented the use of the land by claimant. It appears from all of the evidence that the claimant was damaged and it is therefore recommended that the claimant be allowed the sum of $500.00.